U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended:March 31, 2013 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File No.0-11808 WOUND MANAGEMENT TECHNOLOGIES, INC. Texas 59-2219994 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 777 Main Street Suite 3100 Fort Worth, Texas 76102 (Address of principal executive offices) (817) 820-7080 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of March 31, 2013, 72,484,764 shares of the Issuer's $.001 par value common stock were issued and 72,480,675 shares were outstanding. WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES Form 10-Q Quarter Ended March 31, 2013 PART I – FINANCIAL INFORMATION ITEM 1.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 1 ITEM 2.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 4 Unaudited Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 5 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 ITEM 3.Quantitative and Qualitative Disclosures about Market Risk 21 ITEM 4. Controls and Procedures 21 PART II. OTHER INFORMATION ITEM 1.Legal Proceedings 22 ITEM 1ARisk Factors 24 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 24 ITEM 3.Defaults upon Senior Securities 24 ITEM 4.Mine Safety Disclosures 24 ITEM 5.Other Information 24 ITEM 6.Exhibits 25 Signatures 26 PART I – FINANCIAL INFORMATION ITEM 1.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section and audited consolidated financial statements and related notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2012 and with the unaudited consolidated financial statements and related notes thereto presented in this Quarterly Report on Form 10-Q. Forward-Looking Statements Some of the statements contained in this report discuss future expectations, contain projections of results of operations or financial condition, or state other "forward-looking" information. The words "believe," "intend," "plan," "expect," "anticipate," "estimate," "project," "goal" and similar expressions identify such a statement was made. These statements are subject to known and unknown risks, uncertainties, and other factors that could cause the actual results to differ materially from those contemplated by the statements. The forward-looking information is based on various factors and is derived using numerous assumptions. Factors that might cause or contribute to such a discrepancy include, but are not limited to the risks discussed in this and our other SEC filings. We do not promise to update forward-looking information to reflect actual results or changes in assumptions or other factors that could affect those statements. Future events and actual results could differ materially from those expressed in, contemplated by, or underlying such forward-looking statements. The following discussion and analysis of our financial condition is as of March 31, 2013.Our results of operations and cash flows should be read in conjunction with our unaudited financial statements and notes thereto included elsewhere in this report and the audited financial statements and the notes thereto included in our Form 10-K for the year ended December 31, 2012. Business Overview Unless otherwise indicated, we use “WMT,” “the Company,” “we,” “our” and “us” in this report to refer to the businesses of Wound Management Technologies, Inc. The Company markets and sells the patented CellerateRX® product in the expanding advanced wound care market; particularly with respect to diabetic wound applications.As a result of aging populations and the increase of diabetes around the globe, treatment of wounds in diabetic patients is one of the most serious issues faced in healthcare today. CellerateRX’s activated collagen (approximately 1/100th the size of native collagen) delivers the essential benefits of collagen to a wound immediately, where other forms of native, intact collagen in commercially available products require time for the body to prepare the collagen for use in the wound healing process. CellerateRX is cleared by the FDA as a medical device for use on all acute and chronic wounds, except third degree burns, and is ready for distribution in both gel and powder form. CellerateRX is currently approved for reimbursement under Medicare Part B and no prescription is required.The diabetic care and long term care markets, as well as the professional medical markets, are a major focus of our marketing efforts due to the prevalence of diabetic and pressure ulcers. We believe that these products are unique in composition, applicability and clinical performance, and demonstrate the ability to reduce costs associated with standard wound management. Management Letter Wound Management Technologies has made considerable progress in the first quarter of 2013. Sales momentum continues with revenues of $375,000 vs. $100,000 in the first quarter of 2012. We are seeing our client base expand both in wound care settings and in surgical hospital procedures. Our working relationship with WellDyne (a health care company with over 30 million patients in its network) continues to strengthen and expand resulting in our mutual exploration of strategic opportunities due to the amazing performance of our product line. Clearly the market is becoming aware of the CellerateRX line of products in unprecedented fashion. 1 The Company has been successful with the implementation of its strategic plan focused on introducing our products into hospitals/operating rooms and wound centers. The "CellerateRX Surgical" powder product that we introduced to hospitals starting in September of last year continues to achieve market penetration. At the same time we remain committed to further advancing our presence in long term and home health care markets. Additionally we enjoyed major accomplishments in resolving issues that spilled over from prior management with both the SEC and the IRS. These were clouds over our corporate heads that precluded us from entering the capital markets for obvious reasons. After months of tireless work by our team we saw the successful resolution of the SEC indictment and a few weeks later a resolution of the IRS penalties, both of which we had been working on since May of 2012. We now find ourselves unencumbered by past challenges, with a product that is achieving ever growing market presence, and strong and enthusiastic partners committed to the growth of our product line and the Company as a whole. The opportunity to place the company on strong financial footing has never been greater and that remains one of management’s top priorities. Results of Operations Three months ended March 31, 2013 compared with the three months ended March 31, 2012: Revenues.The Company generated revenues for the three months ended March 31, 2013 of $374,724, as compared to revenues of $104,133 for the three months ended March 31, 2012, or 260% increase in revenues.The increase in revenues is the result of the successful implementation of the Company’s strategic plan to introduce our products into hospitals, operating rooms, and wound centers and the successful launch of the CellerateRX Surgical powder product. Cost of goods sold. Cost of goods sold for the three months ended March 31, 2013 were $215,090, as compared to costs of goods sold of $118,339 for the three months ended March 31, 2012, or an 82% increase. The increase is the result of increased sales. General and administrative expenses (“G&A"). G&A expenses for the three months ended March 31, 2013 were $546,311, as compared to G&A expenses of $1,498,229 for the three months ended March 31, 2012, or a 64% decrease in G&A expenses. The G&A expenses for 2012 included the cost of reacquiring the distributorship from Juventas, LLC and reorganizing the Company’s sales force. Bad Debt Expense. Bad debt expense for the three months ended March 31, 2013 was $3,661 as compared to $0 for the three months ended March 31, 2012. Interest Income.Interest income was $0 for the three months ended March 31, 2013, as compared to $47,875 for the three months ended March 31, 2012.The Company has stopped accruing interest on notes receivable on which the collectability is highly questionable and has focused its resources on the development of new sales strategies and product lines. Interest expense.Interest expense was $78,090 for the three months ended March 31, 2013, as compared to $45,788 for the three months ended March 31, 2012, or an increase of 71%.Interest expense increased in 2013 as the Company decreased its reliance on complex financing agreements which included equity compensation in favor of agreements with traditional interest terms. Debt related expense.Debt related expense was $50,417 for the three months ended March 31, 2013, as compared to $227,936 for the three months ended March 31, 2012, or a 78% decrease.Debt related expenses have decreased in 2013 as the Company reduces the amount of equity compensation included in financing agreements. Gain/Loss on debt settlement.The gain on settlement was $167,142 for the three months ended March 31, 2013, as compared to a loss of $10,324 for the three months ended March 31, 2012. In February of 2013, the IRS accepted the Company’s offer of compromise related to delinquent payments of 2004-2005 tax liabilities and the Company was able to write off approximately $192,000 in accrued estimated liabilities. Net Income/Loss. We had a net loss for the three months ended March 31, 2013 of $942,266, as compared to a net gain of $287,505 for the three months ended March 31, 2012. In the first quarter of 2012, the Company recorded a significant gain on the change in fair market values of its derivative liabilities of approximately $2,000,000 which offset operating expenses resulting in net income for the period.In the first quarter of 2013, the Company successfully increased revenues and controlled operating costs, but there was no gain on derivative liabilities to offset the Company’s expenses. 2 Liquidity and Capital Resources Historically, we have financed our operations primarily from the sale of debt and equity securities.Our financing activities generated $963,735 for the three months ended March 31, 2013, and $282,500 for the three months ended March 31, 2012.We may need to raise additional capital to bring additional products to market in the future. Off-Balance Sheet Arrangements None. Recent Accounting Pronouncements For the period ended March 31, 2013, there were no other changes to our critical accounting policies asidentified in our Annual Report on Form 10-K for the year ended December 31, 2012. Contractual Commitments Federal Payroll Taxes.The Company was delinquent in the payment of 2004-2005 tax liabilities with the Internal Revenue Service (the “IRS”).A tax lien was filed against the Company in December 2009. As of December 31, 2011, unpaid payroll taxes and related penalties and interest totaled $116,145 and $224,494 respectively. On January 28, 2012 the Company made payment in the amount of $122,223 to the IRS for the balance due for payroll tax liabilities from 2004-2005 and for a portion of the interest and penalties.In May of 2012 the Company submitted an offer of compromise to the IRS in addition to a payment of $4,000. As of December 31, 2012, unpaid penalties and interest totaled $208,142.In February of 2013, the Company received a letter of acceptance of the offer of Compromise.On March 20, 2013 the Company paid the final $16,000 due under the offer of compromise. Royalty Agreement.Effective November 28, 2007, WCI entered into separate exclusive license agreements with Applied Nutritionals, LLC (“Applied”) and its founder George Petito, pursuant to which WCI obtained the exclusive world-wide license to make products incorporating intellectual property covered by a patent related to CellerateRX products.In consideration for the licenses, WCI agreed to pay to Applied the following royalties, beginning January 3, 2008: (a) an upfront royalty of $100,000 in the aggregate, (b) an aggregate royalty of fifteen percent (15%) of gross sales occurring during the first year of the license; (c) an additional upfront royalty of $400,000, in the aggregate, which was paid October, 2009; plus (d) an aggregate royalty of three percent (3%) of gross sales for all sales occurring after the payment of the $400,000 upfront royalty. In addition, WCI must maintain a minimum aggregate annual royalty payment of $375,000 for 2009 and thereafter, if the royalty payments made do not meet or exceed that amount. The total unpaid royalties as of December 31, 2012 was $803,238. As of March 31, 2013, the balance due to Applied is $392,869. 3 ITEM 2.FINANCIAL STATEMENTS WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2013 (UNAUDITED) AND DECEMBER 31, 2012 ASSETS March 31, 2013 December 31, 2012 CURRENT ASSETS: Cash $ $ Accounts Receivable, net Inventory, net Employee Advances Notes Receivable - Related Parties, net - - Accrued Interest - Related Parties, net - - Deferred Loan Costs Deferred Compensation Prepaid and Other Assets Total Current Assets LONG-TERM ASSETS: Property and Equipment, net - - Intangible Assets, net Deferred Loan Costs Note Receivable, net - - Accrued Interest, net - - Total Long-Term Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts Payable $ $ Accrued Royalties Accrued Liabilities Accrued Interest - Related Parties Accrued Interest Derivative Liabilities Notes Payable - Related Parties Notes Payable, net of discount Stock Subscription Payable Total Current Liabilities LONG-TERM LIABILITIES Notes Payable, net of discount - - Debentures, net of discount Total Long-Term Liabilities TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock, $10 par value, 5,000,000 shares authorized: - - 51,000 designated Series A Preferred Stock, $10 par; 0issued and outstanding - - 7,500 designated Series B Preferred Stock, $10 par; value: 0issued and outstanding - - Common Stock: $.001 par value; 100,000,000 shares authorized; 72,484,764 issued and 72,480,675 outstanding as of March 31, 2013 and 68,782,470 issued and 68,778,381 outstanding as of December 31, 2012 Additional Paid-in Capital Treasury Stock ) ) Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 March 31, 2013 March 31, 2012 REVENUES $ $ COST OF GOODS SOLD GROSS PROFIT ) GENERAL AND ADMINISTRATIVE EXPENSES: General and Administrative Expenses Depreciation / Amortization Bad Debt Expense - INCOME (LOSS) FROM CONTINUING OPERATIONS: ) ) OTHER INCOME (EXPENSES): Gain (Loss) on Debt Settlement ) Change in fair value ofDerivative Liability ) Interest Income - Interest Expense ) ) Debt related Expense ) ) LOSS BEFORE INCOME TAXES ) Current tax expense - - Deferred tax expense - - NET LOSS $ ) $ Basic and diluted loss per share of common stock $ ) $ Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 5 WOUND MANAGEMENT TECHNOLOGIES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 Cash flows from operating activities: Net loss from continuing operations $ ) $ Adjustments to reconcile net loss to net cash provided (used) in Operating activities: Depreciation and amortization Amortization of discounts and deferred costs Stock issued as payment for services - Stock issued for debt related costs - Non-cash debt related costs - Re-acquisition of distributorship - (Gain) loss on fair market value of derivative liabilities ) Loss on debt settlement Prepayment Expense - ) Changes in assets and liabilities: (Increase) decrease in accounts receivable, net ) ) (Increase) decrease in inventory ) (Increase) decrease in employee advances ) (Increase) decrease in accrued interest receivable - related parties - ) (Increase) decrease in accrued interest receivable - ) (Increase) decrease in prepaids and other assets - Increase (decrease) in allowance for uncollectible interest - Increase (decrease) in accrued royalties ) Increase (decrease) in accounts payable ) Increase (decrease) in accrued liabilities ) ) Increase (decrease) in accrued interest payable - related parties Increase (decrease) in accrued interest payable Net cash flows provided (used) in operating activities ) ) Cash flows from investing activities: Purchase of notes receivable - related parties - - Proceeds from notes receivable - related parties - Net cash flows used in investing activities - Cash flows from financing activities: Proceeds from notes payable - related parties - Payments on notes payable - related parties - - Proceeds from notes payable Payments on notes payable ) ) Proceeds from debentures - Proceeds from sale of stock - - Proceeds from exercise of warrants - Proceeds from stock subscriptions payable - Net cash flows provided by financing activities Increase (decrease) in cash ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid during the period for: Interest $ $ Income Taxes - - Supplemental non-cash investing and financing activities: Common stock issued for debt conversion $ $
